     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 1 of 25


 1
                            IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE NORTHERN DISTRICT OF INDIANA
 3                                  SOUTH BEND DIVISION

 4   The States of Arizona; Arkansas; Connecticut;        Case No.:3:18-cv-969-RLM-MGG
     Florida; Indiana; Iowa; Kansas; Kentucky;
 5   Louisiana; Michigan; Minnesota; Nebraska;
 6   North Carolina; Tennessee; West Virginia; and
     Wisconsin,
 7
                    Plaintiffs;
 8
     vs.
 9

10   Medical Informatics Engineering, Inc. d/b/a
     Enterprise Health, LLC and K&L Holdings, and
11   NoMoreClipboard, LLC,
12                  Defendants.
13

14
                                  CONSENT JUDGMENT AND ORDER
15
            This Consent Judgment and Order (“Consent Judgment” or “Order”) is entered into
16
     between plaintiffs, the States of Arizona, Arkansas, Connecticut, Florida, Indiana, Iowa, Kansas,
17

18   Kentucky, Louisiana, Michigan, Minnesota, Nebraska, North Carolina, Tennessee, West

19   Virginia, and Wisconsin (collectively, “Plaintiffs” or the “States”); and defendants Medical
20   Informatics Engineering, Inc., and NoMoreClipboard, LLC, including all of their subsidiaries,
21
     affiliates, agents, representatives, employees, successors, and assigns (collectively, “Defendants”
22
     and, together with the States, the “Parties”).
23

24          This Order resolves the Plaintiffs’ investigation and litigation of the events described in

25   the previously-filed Complaint in this action regarding Defendants’ compliance with the Health
26   Insurance Portability and Accountability Act of 1996, Pub. L. No. 104-191, 110 Stat. 1936, as
27
     amended by the Health Information Technology for Economic and Clinical Health Act, Pub. L.
28
                                                      1
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 2 of 25


 1   No. 111-5, 123 Stat. 226 (“HIPAA”); state deceptive trade practices acts; state personal
 2
     information protection acts (“PIPAs”); and state breach notification acts (collectively, the
 3
     “Relevant Laws”), as follows:
 4
       State            Deceptive Acts             Data Breach                    PIPA
 5
       Arizona:         Ariz. Rev. Stat. § 44-
 6                      1521 et seq.
       Arkansas:        Ark. Code § 4-88-101       Ark. Code § 4-110-105          Ark. Code § 4-
 7                      et seq.                                                   110-101 et seq.
 8
       Connecticut:     Conn. Gen. Stat. § 42-     Conn. Gen. Stat. § 36a-        Conn. Gen. Stat. §
                        110b, et seq.              701b                           42-471
 9     Florida:         Chapter 501, Part II,      Section 501.171, Florida       Section 501.171,
                        Florida Statutes           Statutes                       Florida Statutes
10     Indiana:         Ind. Code §§ 24-5-0.5-                                    Ind. Code § 24-
11                      4(C), and 24-5-0.5-4(G)                                   4.9-3-3.5(f)
       Iowa:            Iowa Code § 714.16         Iowa Code § 715c.2
12
       Kansas:          Kan. Stat. §§ 50-632,      Kan. Stat. § 50-7a02           Kan. Stat. § 50-
13
                        and 50-636                                                6139b
14     Kentucky:        Ky. Rev. Stat. §§
                        367.110-.300, and
15                      367.990
       Louisiana:       La. Rev. Stat. §           La. Rev. Stat. 51:3071 et
16
                        51:1401 et seq.            seq.
17     Michigan:        Mich. Comp. Laws §         Mich. Comp. Laws §
                        445.901 et seq.            445.72(13)
18     Minnesota:       Minn. Stat. §§ 325D.43     Minn. Stat. § 325E.61
                        et seq.; Minn. Stat. §§
19
                        325F.68 et seq.
20     Nebraska:        Neb. Rev. Stat. §§ 59-     Neb. Rev. Stat. § 87-806
                        1602; 59-1608, 59-
21                      1614, and 87-301
22
       North            N.C. Gen. Stat. § 75-      N.C. Gen. Stat. § 75-65        N.C. Gen. Stat. §
       Carolina         1.1, et seq.                                              75-60, et seq.
23
       Tennessee:       Tenn. Code § 47-18-        Tenn. Code Ann. § 47-18-       Tenn. Code §§ 47-
24
                        101 et seq.                2107                           18-2110
25
       West             W.Va. Code §§ 46A-1-
26     Virginia:        101 et seq., 46A-7-108,
                        and 46A-7-111
27

28
                                                      2
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 3 of 25


 1     Wisconsin:       Wis. Stat. §§ 93.20,        Wis. Stat. § 134.98           Wis. Stat. §§
                        100.18, and 100.26                                        146.82 and
 2
                                                                                  146.84(2)(b)
 3

 4                                           I.    THE PARTIES
 5
            1.      Plaintiffs are charged with, among other things, enforcement of the Relevant
 6
     Laws of their respective States. Plaintiffs, pursuant to 42 U.S.C. § 1320d-5(d), may also enforce
 7
     HIPAA.
 8

 9          2.      Defendant Medical Informatics Engineering, Inc. (“MIE”) is a domestic

10   corporation with headquarters located at 6302 Constitution Drive, Fort Wayne, Indiana, 46804.
11
            3.      Defendant NoMoreClipboard, LLC (“NMC”) is a wholly-owned subsidiary of
12
     Medical Informatics Engineering, Inc., headquartered at 6312 Constitution Drive, Fort Wayne,
13
     Indiana, 46804.
14

15                                         II.    JURISDICTION

16          4.      The Court has jurisdiction over the subject matter and over the Parties for the
17
     purpose of entering into this Consent Judgment. The Court retains jurisdiction for the purpose of
18
     enabling the Parties to apply to the Court at any time for such further orders and relief as may be
19
     necessary for the construction, modification, enforcement, execution or satisfaction of this
20

21   Consent Judgment.

22          5.      At all times relevant to this matter, Defendants were engaged in trade and
23
     commerce affecting consumers in the States insofar as Defendants provided electronic health
24
     records services to health care providers in the States. Defendants also maintained a website for
25
     patients and client health care providers located in the States.
26

27

28
                                                       3
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 4 of 25


 1                                            III.    FINDINGS
 2
            6.      The States allege that Defendants engaged in conduct in violation of the Relevant
 3
     Laws set forth above, which the Defendants deny.
 4
            7.      The Court has reviewed the terms of this Consent Judgment and based upon the
 5

 6   Parties’ agreement and for good cause shown

 7                  IT IS HEREBY ORDERED, ADJUDGED AND AGREED AS FOLLOWS:
 8
                                        IV.        EFFECTIVE DATE
 9
            8.      This Consent Judgment shall be effective on the date it is entered by the Court.
10
                                              V.     DEFINITIONS
11

12          9.      “Administrative Safeguards” shall be defined in accordance with 45 C.F.R. §

13   164.304 and are administrative actions, and policies and procedures, to manage the selection,
14
     development, implementation, and maintenance of security measures to protect Electronic
15
     Protected Health Information and to manage the conduct of the covered entity’s or business
16
     associate’s workforce in relation to the protection of that information.
17

18          10.     “Business Associate” shall be defined in accordance with 45 C.F.R. § 160.103

19   and is a person or entity that provides certain services to or performs functions on behalf of
20
     covered entities, or other business associates of covered entities, that require access to Protected
21
     Health Information.
22
            11.      “Covered Entity” shall be defined in accordance with 45 C.F.R. § 160.103 and is
23

24   a health care clearinghouse, health plan, or health care provider that transmits health information

25   in electronic form in connection with a transaction for which the U.S. Department of Health and
26
     Human Services has adopted standards.
27

28
                                                       4
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 5 of 25


 1          12.     “Data Breach” shall mean the data theft from MIE’s and NMC’s computer system
 2
     occurring in or about May 2015.
 3
            13.     “Electronic Protected Health Information” or “ePHI” shall be defined in
 4
     accordance with 45 C.F.R. § 160.103.
 5

 6          14.     “Generic account” shall be defined as an account assigned for a specific role that

 7   can be used by unidentified persons or multiple persons. Generic account shall not include
 8
     service accounts.
 9
            15.     “Minimum Necessary Standard” shall refer to the requirements of the Privacy
10
     Rule that, when using or disclosing Protected Health Information or when requesting Protected
11

12   Health Information from another Covered Entity or Business Associate, a Covered Entity or

13   Business Associate must make reasonable efforts to limit Protected Health Information to the
14
     minimum necessary to accomplish the intended purpose of the use, disclosure, or request as
15
     defined in 45 C.F.R. § 164.502(b) and § 164.514(d).
16
            16.     “Privacy Rule” shall refer to the HIPAA Regulations that establish national
17

18   standards to safeguard individuals’ medical records and other Protected Health Information,

19   including ePHI, that is created, received, used, or maintained by a Covered Entity or Business
20
     Associate that performs certain services on behalf of the Covered Entity, specifically 45 C.F.R.
21
     Part 160 and 45 C.F.R. Part 164, Subparts A and E.
22
            17.     “Protected Health Information” or “PHI” shall be defined in accordance with 45
23

24   C.F.R. § 160.103.

25          18.     “Security Incident” shall be synonymous with “Intrusion” and shall be defined as
26
     the attempted or successful unauthorized access, use, disclosure, modification, or destruction of
27

28
                                                     5
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 6 of 25


 1   information or interference with system operations in an information system in accordance with
 2
     45 C.F.R. § 164.304.
 3
            19.     “Security Rule” shall refer to the HIPAA Regulations that establish national
 4
     standards to safeguard individuals’ Electronic Protected Health Information that is created,
 5

 6   received, used, or maintained by a Covered Entity or Business Associate that performs certain

 7   services on behalf of the Covered Entity, specifically 45 C.F.R. Part 160 and 45 C.F.R. Part 164,
 8
     Subparts A and C.
 9
            20.     “Technical Safeguards” shall be defined in accordance with 45 C.F.R. § 164.304
10
     and means the technology and the policy and procedures for its use that protect Electronic
11

12   Protected Health Information and control access to it.

13                                 VI.     FACTUAL BACKGROUND
14
            21.     MIE is a third-party provider that licenses a web-based electronic health record
15
     application, known as WebChart, to healthcare providers. NMC provides or has provided patient
16
     portal and personal health records services to healthcare providers that enable patients to access
17

18   and manage their electronic health records.

19          22.     At all relevant times, MIE and NMC were Business Associates within the
20
     meaning of HIPAA.
21
            23.     As Business Associates, Defendants are required to comply with HIPAA’s
22
     requirements governing the privacy and security of individually identifiable health information,
23

24   as set forth in the Privacy and Security Rules.

25          24.     Plaintiffs’ investigation determined that Defendants, as described in the
26
     Complaint, engaged in multiple violations of the Relevant Laws and the regulations promulgated
27
     thereunder. Plaintiffs and Defendants have agreed to the Court’s entry of this Final Consent
28
                                                       6
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 7 of 25


 1   Judgment and Order without trial or adjudication of any issue of fact or law, and without
 2
     admission of any facts alleged or liability of any kind. The Parties have reached an agreement
 3
     hereby resolving the issues in dispute without the need for further court action. As evidenced by
 4
     their signatures below, the Parties consent to the entry of this Consent Judgment and without an
 5

 6   admission of liability or wrongdoing with regard to this matter.

 7           25.      Plaintiffs incorporate by reference all the assertions in the Amended Complaint as
 8
     if asserted herein.
 9
                                    VII.    INJUNCTIVE PROVISIONS
10
             WHEREFORE, TO PROTECT CONSUMERS AND ENSURE FUTURE
11

12   COMPLIANCE WITH THE LAW:

13           26.      Defendants shall comply with all Administrative and Technical Safeguards and
14
     implementation specifications required by HIPAA.
15
             27. Defendants shall comply with the States’ deceptive trade practices acts in connection
16
                   with their collection, maintenance, and safeguarding of consumers’ personal and
17

18                 Protected Health Information, and maintain reasonable security policies and

19                 procedures to protect such information.
20
             28. Defendants shall comply with the States’ breach notification acts.
21
             29. Defendants shall comply with the States’ PIPAs.
22
             30. Defendants shall not make any representation that has the capacity, tendency, or
23

24                 effect of deceiving or misleading consumers in connection with the safeguarding of

25                 ePHI.
26
             31. Defendants shall implement and maintain an information security program that shall
27
                   be written and shall contain administrative, technical, and physical safeguards
28
                                                        7
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 8 of 25


 1            appropriate to: (i) the size and complexity of Defendants’ operations; (ii) the nature
 2
              and scope of Defendants’ activities; and (iii) the sensitivity of the personal
 3
              information that Defendants maintain. It shall be the responsibility of the Privacy
 4
              Officer or other designated individual to maintain, promulgate, and update the
 5

 6            policies and procedures necessary to implement the information security program.

 7         32. Defendants shall not employ the use of generic accounts that can be accessed via the
 8
              Internet.
 9
           33. Defendants shall ensure that no generic account on its information system has
10
              administrative privileges.
11

12         34. Defendants shall require multi-factor authentication to access any portal they manage

13            in connection with their maintenance of ePHI.
14
           35. Defendants shall implement and maintain a Security Incident and Event Monitoring
15
              solution to detect and respond to malicious attacks. The Security Incident and Event
16
              Monitoring solution may utilize a suite of different solutions and tools to detect and
17

18            respond to malicious attacks rather than a single solution.

19         36. Defendants shall implement and maintain reasonable measures to prevent and detect
20
              SQL injection attacks that may impact any ePHI they maintain.
21
           37. Defendants shall implement and maintain reasonable measures with respect to the
22
              creation of accounts in systems under the administrative control of Defendants with
23

24            respect to their own employees with access to ePHI to limit and control their creation

25            and ensure that accounts with access to such ePHI are properly monitored.
26
              Defendants shall implement and maintain a data loss prevention technology to detect
27
              and prevent unauthorized data exfiltration. The data loss prevention technology may
28
                                                    8
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 9 of 25


 1            utilize a suite of different solutions and tools to detect and prevent unauthorized data
 2
              exfiltration.
 3
           38. Defendants shall require the use of multi-factor authentication by their employees
 4
              when remotely accessing their system(s) that store or permit access to ePHI.
 5

 6         39. Defendants shall maintain reasonable policies and procedures to ensure that logs of

 7            system activity are regularly and actively reviewed and analyzed in as close to real-
 8
              time as possible.
 9
           40. Defendants shall implement and maintain password policies and procedures related to
10
              their employees requiring the use of strong, complex passwords, and ensuring the
11

12            stored passwords are protected from unauthorized access.

13         41. Defendants shall educate their clients on strong password policies and promote the
14
              use of multi-factor authentication by their clients. Defendants shall make the use of
15
              multi-factor authentication as well as Single Sign On (SSO) functions available to
16
              their clients.
17

18         42. Defendants shall implement and maintain appropriate policies and procedures to

19            respond to Security Incidents.
20
           43. Defendants shall, at least annually, train relevant employees regarding their
21
              information privacy and security policies, and shall document such training.
22
           44. Defendants shall, within ninety (90) days of the Effective Date of this Consent
23

24            Judgment, and thereafter annually for a period of five (5) additional years, engage an

25            independent third-party professional who uses procedures and standards generally
26
              accepted in the profession to conduct a current, comprehensive, and thorough risk
27
              analysis of security risks and vulnerabilities to ePHI that they create, receive,
28
                                                    9
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 10 of 25


 1             maintain, or transmit, including a review of the actions or deficiencies that are the
 2
               subject of the Consent Judgment. A professional qualified to conduct such risk
 3
               analysis must be: (a) an individual qualified as a Certified Information System
 4
               Security Professional (CISSP) or as a Certified Information Systems Auditor (CISA);
 5

 6             or a similarly qualified person or organization; and (b) have at least five (5) years of

 7             experience evaluating the effectiveness of computer systems or information system
 8
               security. Defendants may utilize an independent third-party vendor with which they
 9
               already have a contractual relationship to conduct the risk analysis, so long as the
10
               contract between the parties provides that the person or persons performing the
11

12             analysis on behalf of the independent third-party vendor are qualified as a CISSP or

13             CISA. The independent third-party professional conducting the risk analysis shall
14
               prepare a formal report (“Security Report”) including its findings and
15
               recommendations, a copy of which shall be provided to the Indiana Attorney General
16
               no later than one hundred eighty (180) days after the Effective Date of this Consent
17

18             Judgment, which the Indiana Attorney General may share with the States pursuant to

19             paragraph 56. Each year thereafter, a copy of the Security Report shall be provided
20
               to the Indiana Attorney General within thirty (30) days of the anniversary of the
21
               completion of the first Security Report, until the expiration of the five (5) year period.
22
            45. Within ninety (90) days of their receipt of each Security Report, Defendants shall
23

24             review and, to the extent necessary, revise their current policies and procedures based

25             on the findings of the Security Report. Within one hundred eighty (180) days of
26
               Defendants’ receipt of each Security Report, Defendants shall forward to the Indiana
27
               Attorney General a description of any action they take and, if no action is taken, a
28
                                                     10
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 11 of 25


 1             detailed description why no action is necessary, in response to each Security Report.
 2
               The document submitted to the Indiana Attorney General in response to each Security
 3
               Report shall be titled “MIE Security Action Report,” a copy of which may be shared
 4
               with the States pursuant to paragraph 56.
 5

 6          46. Each Defendant shall designate a Privacy Officer or other official to ensure

 7             compliance with this Consent Judgment. The efforts of the Privacy Officer or other
 8
               designated official in this regard shall be documented in the MIE Security Action
 9
               Report that is submitted to the Indiana Attorney General and may be shared with the
10
               States pursuant to paragraph 56.
11

12
                               VIII.    PAYMENT TO THE STATES
13
            47. Defendant shall make payment to the States in the sum total of Nine Hundred
14

15             Thousand ($900,000.00) dollars, to be paid in three equal installments.

16                     a. The first installment shall be remitted on July 1, 2019;
17
                       b. The second installment shall be remitted on July 1, 2020; and
18
                       c. The third installment shall be remitted on July 1, 2021.
19
            48. The money received by the Attorneys General pursuant to this settlement may be
20

21             used for purposes that may include, but are not limited to, attorneys’ fees, and other

22             costs of investigation and litigation, or be placed in, or applied to, any consumer
23
               protection law enforcement fund, including future consumer protection or privacy
24
               enforcement, consumer education, litigation or local consumer aid fund or revolving
25
               fund, used to defray the costs of the inquiry leading hereto, or for other uses permitted
26

27             by state law, at the sole discretion of the Attorneys General, where applicable, or any

28             purpose allowable under state law.
                                                    11
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 12 of 25


 1                          a. The amount payable to the Commonwealth of Kentucky pursuant to
 2
                                 paragraph 47 includes Eight Thousand Ninety ($8,090.00) dollars for the
 3
                                 recovery of the of the Kentucky Attorney General’s reasonable costs of
 4
                                 investigation and litigation. This amount is not in addition to, but is part
 5

 6                               of the amount payable to the Commonwealth of Kentucky. KRS

 7                               48.005(4).
 8

 9
                                                     IX.      RELEASE
10
               49. Following full payment of the amounts due by Defendants under this Consent
11

12                 Judgment, Plaintiffs shall release and discharge Defendants from all civil claims that

13                 the States could have brought under the Relevant Laws, based on Defendants’
14
                   conduct as set forth in the Amended Complaint. Nothing contained in this paragraph
15
                   shall be construed to limit the ability of the States to enforce the obligations that
16
                   Defendants or their officers, subsidiaries, affiliates, agents, representatives,
17

18                 employees, successors, and assigns have under this Consent Judgment. Further,

19                 nothing in the Consent Judgment shall be construed to create, waive, or limit any
20
                   private right of action1.
21
               50. Notwithstanding any term of this Consent Judgment, any and all of the following
22
                   forms of liability are specifically reserved and excluded from the release in paragraph
23

24                 49 as to any entity or person, including Defendants:

25

26                      1
                          Consistent with this paragraph, Defendants and the Attorney General of Minnesota agree that as
      to Minnesota, the Attorney General of Minnesota through this Consent Judgment and Order does not settle, release,
27    or resolve any claim against Defendants or any other person or entity involving any private causes of action, private
      claims, and private remedies including, but not limited to, private causes of action, private claims, or private
28    remedies provided for under Minn. Stat. § 8.31.
                                                                12
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 13 of 25


 1          a.       Any criminal liability that any person or entity, including Defendants, has or may
 2
                     have to the States.
 3
            b.       Any civil liability or administrative liability that any person or entity, including
 4
                     Defendants, has or may have to the States under any statute, regulation, or rule
 5

 6                   not expressly covered by the release in paragraph 25 above, including but not

 7                   limited to, any and all of the following claims: (i) State or federal antitrust
 8
                     violations; (ii) State or federal securities violations; (iii) State insurance law
 9
                     violations; or (iv) State or federal tax claims.
10
                           X.      CONSEQUENCES OF NONCOMPLIANCE
11

12          51. Defendants represent that they have fully read this Consent Judgment and understand

13               the legal consequences attendant to entering into this Consent Judgment. Defendants
14
                 understand that any violation of this Consent Judgment may result in any signatory
15
                 Attorney General seeking all available relief to enforce this Consent Judgment,
16
                 including an injunction, civil penalties, court and investigative costs, attorneys’ fees,
17

18               restitution, and any other relief provided by the laws of the State or authorized by a

19               court. If any Plaintiff is required to file a petition to enforce any provision of this
20
                 Judgment against one or more Defendants, the particular Defendant(s) involved in
21
                 such petition agrees to pay all court costs and reasonable attorneys’ fees associated
22
                 with any successful petition to enforce any provision of this Judgment against such
23

24               Defendant(s).

25                                    XI.     GENERAL PROVISIONS
26
            52. Any failure of Plaintiffs to exercise any of their rights under this Consent Judgment
27
                 shall not constitute a waiver of their rights hereunder.
28
                                                        13
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 14 of 25


 1          53. Defendants hereby acknowledge that their undersigned representative or
 2
               representatives are authorized to enter into and execute this Consent Judgment.
 3
               Defendants are and have been represented by legal counsel and have been advised by
 4
               their legal counsel of the meaning and legal effect of this Consent Judgment.
 5

 6          54. This Consent Judgment shall bind Defendants and their officers, subsidiaries,

 7             affiliates, agents, representatives, employees, successors, future purchasers, acquiring
 8
               parties, and assigns.
 9
            55. Defendants shall deliver a copy of this Consent Judgment to, or otherwise fully
10
               apprise, their executive management having decision-making authority with respect
11

12             to the subject matter of this Consent Judgment within thirty (30) days of the Effective

13             Date.
14
            56. Defendants assert that the Security Report and the MIE Security Action Report
15
               required under this Consent Judgment contain confidential commercial information,
16
               confidential financial information, and/or trade secrets, and the States who receive the
17

18             Security Report or MIE Security Action Report, whether from Defendants or another

19             Attorney General, shall, to the extent permitted under the laws of the States, treat
20
               each report as confidential and exempt from disclosure under their respective public
21
               records laws.
22
            57. The settlement negotiations resulting in this Consent Judgment have been undertaken
23

24             by Defendants and the States in good faith and for settlement purposes only, and no

25             evidence of negotiations or communications underlying this Consent Judgment shall
26
               be offered or received in evidence in any action or proceeding for any purpose.
27

28
                                                    14
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 15 of 25


 1          58. Defendants waive notice and service of process for any necessary filing relating to
 2
               this Consent Judgment, and the Court retains jurisdiction over this Consent Judgment
 3
               and the Parties hereto for the purpose of enforcing and modifying this Consent
 4
               Judgment and for the purpose of granting such additional relief as may be necessary
 5

 6             and appropriate. No modification of the terms of this Consent Judgment shall be

 7             valid or binding unless made in writing, signed by the Parties, and approved by the
 8
               Court in which the Consent Judgment is filed, and then only to the extent specifically
 9
               set forth in such Court’s Order. The Parties may agree in writing, through counsel, to
10
               an extension of any time period specified in this Consent Judgment without a court
11

12             order.

13          59. Defendants do not object to ex parte submission and presentation of this Consent
14
               Judgment by the Plaintiff to the Court, and do not object to the Court’s approval of
15
               this Consent Judgment and entry of this Consent Judgment by the clerk of the Court.
16
            60. The Parties agree that this Consent Judgment does not constitute an approval by
17

18             Plaintiffs of any of Defendants’ past or future practices, and Defendants shall not

19             make any representation to the contrary.
20
            61. The requirements of the Consent Judgment are in addition to, and not in lieu of, any
21
               other requirements of state or federal law. Nothing in this Order shall be construed as
22
               relieving Defendants of the obligation to comply with all local, state, and federal
23

24             laws, regulations, or rules, nor shall any of the provisions of the Consent Judgment be

25             deemed as permission for Defendants to engage in any acts or practices prohibited by
26
               such laws, regulations, or rules.
27

28
                                                    15
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 16 of 25


 1          62. This Consent Judgment shall not create a waiver or limit Defendants’ legal rights,
 2
               remedies, or defenses in any other action by any of the Plaintiffs, except an action to
 3
               enforce the terms of this Consent Judgment or to demonstrate that Defendants were
 4
               on notice as to the allegations contained herein.
 5

 6          63. This Consent Judgment shall not waive Defendants’ right to defend themselves, or

 7             make argument in, any other matter, claim, or suit, including, but not limited to, any
 8
               investigation or litigation relating to the subject matter or terms of the Consent
 9
               Judgment, except with regard to an action by any of the Plaintiffs to enforce the terms
10
               of this Consent Judgment.
11

12          64. This Consent Judgment shall not waive, release, or otherwise affect any claims,

13             defenses, or position that Defendants may have in connection with any investigations,
14
               claims, or other matters not released in this Consent Judgment.
15
            65. Defendants shall not participate directly or indirectly in any activity to form or
16
               proceed as a separate entity or corporation for the purpose of engaging in acts
17

18             prohibited in this Consent Judgment or for any other purpose which would otherwise

19             circumvent any part of this Consent Judgment.
20
            66. If any clause, provision, or section of this Consent Judgment shall, for any reason, be
21
               held illegal, invalid, or unenforceable, such illegality, invalidity, or unenforceability
22
               shall not affect any other clause, provision, or section of this Consent Judgment and
23

24             this Consent Judgment shall be construed and enforced as if such illegal, invalid, or

25             unenforceable clause, section, or other provision had not been contained herein.
26
            67. Unless otherwise prohibited by law, any signatures by the Parties required for entry of
27
               this Consent Judgment may be executed in counterparts, each of which shall be
28
                                                     16
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 17 of 25


 1              deemed an original, but all of which shall be considered one and the same Consent
 2
                Judgment.
 3
             68. To the extent that there are any, Defendants agree to pay all court costs associated
 4
                with the filing of this Consent Judgment.
 5

 6                     XII.   NOTICES UNDER THIS CONSENT JUDGMENT

 7           69. Any notices or other documents required to be sent to the Parties pursuant to the
 8
                Consent Judgment shall be sent by United States Mail, Certified Return Receipt
 9
                Requested, or other nationally recognized courier service that provides tracking
10
                services and identification of the person signing for the documents. The notices
11

12              and/or documents required to be submitted to:

13
      Douglas S. Swetnam (IN State Bar #15860-49)
14
      Section Chief – Data Privacy & ID Theft Unit
15    Office of Attorney General Curtis Hill Jr.
      302 W. Washington St., 5th Floor
16    Indianapolis, IN 46204
      Email: douglas.swetnam@atg.in.gov
17
      Telephone: (317) 232-6294
18
      Michael A. Eades (IN State Bar #31015-49)
19    Deputy Attorney General
      Office of Attorney General Curtis Hill, Jr.
20
      302 W. Washington St., 5th Floor
21    Indianapolis, IN 46204
      Email: Michael.Eades@atg.in.gov
22    Telephone: (317) 234-6681
23
      John C. Gray (Pro Hac Vice)
24    Assistant Attorney General
      Office of Attorney General Mark Brnovich
25    2005 N. Central Ave.
      Phoenix, AZ 85004
26
      Email: John.Gray@azag.gov
27    Telephone: (602) 542-7753
      Attorney for Plaintiff State of Arizona
28
                                                      17
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 18 of 25


 1    Peggy Johnson (Pro Hac Vice)
      Assistant Attorney General
 2
      Office of Attorney General Leslie Rutledge
 3    323 Center St., Suite 200
      Little Rock, AR 72201
 4    Email: peggy.johnson@arkansasag.gov
      Telephone: (501) 682-8062
 5
      Attorney for Plaintiff State of Arkansas
 6

 7    Michele Lucan (Pro Hac Vice)
      Assistant Attorney General
 8
      Office of Attorney General William Tong
 9    110 Sherman Street
      Hartford, CT 06105
10    Email: michele.lucan@ct.gov
      Telephone: (860) 808-5440
11
      Attorney for Plaintiff State of Connecticut
12
      Patrice Malloy
13    Bureau Chief, Multistate and Privacy Bureau
      Florida Office of the Attorney General
14
      110 SE 6th Street
15    Fort Lauderdale, FL 33301
      (954) 712-4669
16    Patrice.Malloy@myfloridalegal.com
17
      Diane Oates (Pro Hac Vice)
18    Assistant Attorney General
      Florida Office of the Attorney General
19    110 Southeast 6th Street
      Fort Lauderdale, FL 33301
20
      Email: Diane.Oates@myfloridalegal.com
21    Telephone: (954) 712-4603
      Attorney for Plaintiff State of Florida
22
      William Pearson (Pro Hac Vice)
23
      Assistant Attorney General
24    Office of Attorney General Tom Miller
      1305 E. Walnut, 2nd Floor
25    Des Moines, IA 50319
      Email: William.Pearson@ag.iowa.gov
26
      Telephone: (515) 281-3731
27    Attorney for Plaintiff State of Iowa

28    Sarah Dietz (Pro Hac Vice)
                                                    18
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 19 of 25


 1    Assistant Attorney General
      Office of Attorney General Derek Schmidt
 2
      120 S.W. 10th Ave., 2nd Floor
 3    Topeka, KS 66612
      Email: sarah.dietz@ag.ks.gov
 4    Telephone: (785) 368-6204
      Attorney for Plaintiff State of Kansas
 5

 6    Kevin R. Winstead (Pro Hac Vice)
      Assistant Attorney General
 7    Office of Attorney General Andy Beshear
      1024 Capital Center Drive
 8
      Frankfort, KY 40601
 9    Email: Kevin.Winstead@ky.gov
      Telephone: (502) 696-5389
10    Attorney for Plaintiff Commonwealth of Kentucky
11
      Alberto A. De Puy (Pro Hac Vice)
12    Assistant Attorney General
      Office of Attorney General Jeff Landry
13    1885 N. Third St.
      Baton Rouge, LA 70802
14
      Email: DePuyA@ag.louisiana.gov
15    Telephone: (225) 326-6471

16    L. Christopher Styron (Pro Hac Vice)
      Assistant Attorney General
17
      Office of Attorney General Jeff Landry
18    1885 N. Third St.
      Baton Rouge, LA 70802
19    Email: styronl@ag.louisiana.gov
      Telephone: (225) 326-6400
20
      Attorneys for Plaintiff State of Louisiana
21
      Kathy Fitzgerald (Pro Hac Vice)
22    Assistant Attorney General
      Department of Attorney General Dana Nessel
23
      Corporate Oversight Division
24    525 W. Ottawa St., 5th Floor
      Lansing, MI 48933
25    Email: fitzgeraldk@michigan.gov
      Telephone: (517) 335-7632
26
      Attorney for Plaintiff State of Michigan
27
      Jason T. Pleggenkuhle (Pro Hac Vice)
28    Assistant Attorney General
                                                   19
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 20 of 25


 1    Office of Attorney General Lori Swanson
      Bremer Tower, Suite 1200
 2
      445 Minnesota St.
 3    St. Paul, MN 55101-2130
      Email: jason.pleggenkuhle@ag.state.mn.us
 4    Telephone: (651) 757-1147
      Attorney for Plaintiff State of Minnesota
 5

 6    Daniel J. Birdsall (Pro Hac Vice)
      Assistant Attorneys General
 7    Office of Attorney General Doug Peterson
      2115 State Capitol
 8
      PO Box 98920
 9    Lincoln, NE 68509
      Email: dan.birdsall@nebraska.gov
10    Telephone: (402) 471-1279
      Attorney for Plaintiff State of Nebraska
11

12    Kimberley A. D’Arruda (Pro Hac Vice)
      Special Deputy Attorney General
13    North Carolina Department of Justice
      Office of Attorney General Joshua H. Stein
14
      P.O. Box 629
15    Raleigh, NC 27602-0629
      Email: kdarruda@ncdoj.gov
16    Telephone: (919) 716-6013
      Attorney for Plaintiff State of North Carolina
17

18    Ann Mikkelsen (Pro Hac Vice)
      Assistant Attorney General
19    Office of the Attorney General and Reporter Herbert H. Slatery III
      P.O. Box 20207
20
      Nashville, TN 37202-0207
21    Email: Ann.Mikkelsen@atg.tn.gov
      Telephone: (615) 253-3819
22    Attorney for Plaintiff State of Tennessee
23
      Tanya L. Godfrey (Pro Hac Vice)
24    Assistant Attorney General
      Office of the West Virginia Attorney General Patrick Morrisey
25    269 Aikens Center
      Martinsburg, WV 25404
26
      Email: tanya.l.godfrey@wvago.gov
27    Telephone: (304) 267-0239
      Attorney for Plaintiff State of West Virginia
28
                                                       20
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 21 of 25


 1
      Lara Sutherlin (Pro Hac Vice)
 2
      Wisconsin Department of Justice
 3    Office of Attorney General Brad Schimel
      17 W. Main St., P.O. Box 7857
 4    Madison, WI 53707-7857
      Email: sutherlinla@doj.state.wi.us
 5
      Telephone: (608) 267-7163
 6    Attorney for Plaintiff State of Wisconsin

 7
      For Medical Informatics Engineering, Inc. and NoMoreClipboard, LLC:
 8

 9    Claudia D. McCarron
      Mullen Coughlin LLC
10    1275 Drummers Lane, Suite 302
      Wayne, PA 19087
11
      Email: cmccarron@mullen.law
12    Telephone: (267) 930-4787

13
                    IT IS SO ORDERED, ADJUDGED AND DECREED, on the 28th day of May,
14

15    2019.

16

17

18

19                                                       /s/ Robert L. Miller, Jr.
                                                       Hon. Robert L. Miller, Jr.
20

21

22

23

24

25

26

27

28
                                                  21
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 22 of 25


 1    Distribution:
 2
      Claudia D. McCarron
 3    Mullen Coughlin LLC
      1275 Drummers Lane, Suite 302
 4    Wayne, PA 19087
      Email: cmccarron@mullen.law
 5
      Telephone: (267) 930-4787
 6
      Douglas S. Swetnam (IN State Bar #15860-49)
 7    Section Chief – Data Privacy & ID Theft Unit
      Office of Attorney General Curtis Hill Jr.
 8
      302 W. Washington St., 5th Floor
 9    Indianapolis, IN 46204
      Email: douglas.swetnam@atg.in.gov
10    Telephone: (317) 232-6294
11
      Michael A. Eades (IN State Bar #31015-49)
12    Deputy Attorney General
      Office of Attorney General Curtis Hill, Jr.
13    302 W. Washington St., 5th Floor
      Indianapolis, IN 46204
14
      Email: Michael.Eades@atg.in.gov
15    Telephone: (317) 234-6681

16    John C. Gray (Pro Hac Vice)
      Assistant Attorney General
17
      Office of Attorney General Mark Brnovich
18    2005 N. Central Ave.
      Phoenix, AZ 85004
19    Email: John.Gray@azag.gov
      Telephone: (602) 542-7753
20
      Attorney for Plaintiff State of Arizona
21
      Peggy Johnson (Pro Hac Vice)
22    Assistant Attorney General
      Office of Attorney General Leslie Rutledge
23
      323 Center St., Suite 200
24    Little Rock, AR 72201
      Email: peggy.johnson@arkansasag.gov
25    Telephone: (501) 682-8062
      Attorney for Plaintiff State of Arkansas
26

27

28
                                                     22
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 23 of 25


 1    Michele Lucan (Pro Hac Vice)
      Assistant Attorney General
 2
      Office of Attorney General William Tong
 3    55 Elm St., P.O. Box 120
      Hartford, CT 06141-0120
 4    Email: michele.lucan@ct.gov
      Telephone: (860) 808-5020
 5
      Attorney for Plaintiff State of Connecticut
 6
      Patrice Malloy
 7    Bureau Chief, Multistate and Privacy Bureau
      Florida Office of the Attorney General
 8
      110 SE 6th Street
 9    Fort Lauderdale, FL 33301
      (954) 712-4669
10    Patrice.Malloy@myfloridalegal.com
11
      Diane Oates (Pro Hac Vice)
12    Assistant Attorney General
      Florida Office of the Attorney General
13    110 Southeast 6th Street
      Fort Lauderdale, FL 33301
14
      Email: Diane.Oates@myfloridalegal.com
15    Telephone: (954) 712-4603
      Attorneys for Plaintiff State of Florida
16
      William Pearson (Pro Hac Vice)
17
      Assistant Attorney General
18    Office of Attorney General Tom Miller
      1305 E. Walnut, 2nd Floor
19    Des Moines, IA 50319
      Email: William.Pearson@ag.iowa.gov
20
      Telephone: (515) 281-3731
21    Attorney for Plaintiff State of Iowa

22    Sarah Dietz (Pro Hac Vice)
      Assistant Attorney General
23
      Office of Attorney General Derek Schmidt
24    120 S.W. 10th Ave., 2nd Floor
      Topeka, KS 66612
25    Email: sarah.dietz@ag.ks.gov
      Telephone: (785) 368-6204
26
      Attorney for Plaintiff State of Kansas
27

28
                                                    23
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 24 of 25


 1    Kevin R. Winstead (Pro Hac Vice)
      Assistant Attorney General
 2
      Office of Attorney General Andy Beshear
 3    1024 Capital Center Drive
      Frankfort, KY 40601
 4    Email: Kevin.Winstead@ky.gov
      Telephone: (502) 696-5389
 5
      Attorney for Plaintiff Commonwealth of Kentucky
 6
      Alberto A. De Puy (Pro Hac Vice)
 7    Assistant Attorney General
      Office of Attorney General Jeff Landry
 8
      1885 N. Third St.
 9    Baton Rouge, LA 70802
      Email: DePuyA@ag.louisiana.gov
10    Telephone: (225) 326-6471
11
      L. Christopher Styron (Pro Hac Vice)
12    Assistant Attorney General
      Office of Attorney General Jeff Landry
13    1885 N. Third St.
      Baton Rouge, LA 70802
14
      Email: styronl@ag.louisiana.gov
15    Telephone: (225) 326-6400
      Attorneys for Plaintiff State of Louisiana
16
      Kathy Fitzgerald (Pro Hac Vice)
17
      Assistant Attorney General
18    Department of Attorney General Dana Nessel
      Corporate Oversight Division
19    525 W. Ottawa St., 5th Floor
      Lansing, MI 48933
20
      Email: fitzgeraldk@michigan.gov
21    Telephone: (517) 335-7632
      Attorney for Plaintiff State of Michigan
22

23
      Jason T. Pleggenkuhle (Pro Hac Vice)
24    Assistant Attorney General
      Office of Attorney General Keith Ellison
25    Bremer Tower, Suite 1200
      445 Minnesota St.
26
      St. Paul, MN 55101-2130
27    Email: jason.pleggenkuhle@ag.state.mn.us
      Telephone: (651) 757-1147
28    Attorney for Plaintiff State of Minnesota
                                                   24
     USDC IN/ND case 3:18-cv-00969-RLM-MGG document 66 filed 05/28/19 page 25 of 25


 1    Daniel J. Birdsall (Pro Hac Vice)
      Assistant Attorneys General
 2
      Office of Attorney General Doug Peterson
 3    2115 State Capitol
      PO Box 98920
 4    Lincoln, NE 68509
      Email: dan.birdsall@nebraska.gov
 5
      Telephone: (402) 471-1279
 6    Attorney for Plaintiff State of Nebraska

 7    Kimberley A. D’Arruda (Pro Hac Vice)
      Special Deputy Attorney General
 8
      North Carolina Department of Justice
 9    Office of Attorney General Joshua H. Stein
      P.O. Box 629
10    Raleigh, NC 27602-0629
      Email: kdarruda@ncdoj.gov
11
      Telephone: (919) 716-6013
12    Attorney for Plaintiff State of North Carolina

13    Ann Mikkelsen (Pro Hac Vice)
      Assistant Attorney General
14
      Office of the Attorney General Herbert Slattery III
15    P.O. Box 20207
      Nashville, TN 37202
16    Email: Ann.Mikkelsen@ag.tn.gov
      Telephone: (615) 253-3819
17
      Attorney for Plaintiff State of Tennessee
18
      Tanya L. Godfrey (Pro Hac Vice)
19    Assistant Attorney General
      Office of Attorney General Patrick Morrisey
20
      P.O. Box 1789
21    Charleston, WV 25326
      Email: tanya.l.godfrey@wvago.gov
22    Telephone: (304) 558-8986
      Attorney for Plaintiff State of West Virginia
23

24    Lara Sutherlin (Pro Hac Vice)
      Wisconsin Department of Justice
25    Office of Attorney General Josh Kaul
      17 W. Main St., P.O. Box 7857
26
      Madison, WI 53707-7857
27    Email: sutherlinla@doj.state.wi.us
      Telephone: (608) 267-7163
28    Attorney for Plaintiff State of Wisconsin
                                                       25
